Citation Nr: 1431020	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right knee anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued the assigned 10 percent rating for the Veteran's right knee disability.

The Veteran testified at a Travel Board hearing in October 2010.  The matter was then remanded for additional development in May 2011.

Notably, the Veterans Law Judge (VLJ) who conducted the October 2010 hearing and signed the May 2011 remand has since left the Board.  Normally the VLJ who conducts a hearing must participate in any decision made for that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In May 2014, the Veteran was advised that the previous VLJ was no longer available, and that he may testify at an additional hearing.  However, the Veteran did not respond to this letter within 30 days as advised by VA, and a recent Informal Hearing Presentation (IHP) submitted by the Veteran's representative does not include a request for an additional hearing.  Therefore, the Board will proceed in adjudicating the Veteran's claim.

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) does not reflect any additional records pertinent to the current claim.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by flexion of less than 100 degrees, extension limited to more than 0 degrees, objective evidence of instability, or frequent episodes of locking, pain, and effusion into the joint.

2.  The Veteran's right knee disability has been manifested by x-ray evidence of arthritis, with painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of ACL reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a separate 10 percent rating for right knee arthritis have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records have been obtained and associated with the claims file, including those additional records requested in the Board's May 2011 remand.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right knee disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2011 remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the claim was remanded to obtain all potentially relevant evidence.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC). The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

The Veteran is currently assigned a 10 percent rating under DC 5257 for his right knee condition.  Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A higher 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  

The Board observes that terms such as "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In several instances during the appeal period, the Veteran has reported feeling instability in his knee, described as a "shifting" sensation.  See Hearing Transcript at 3; see also October 2009 VA treatment records.  However, VA treatment records from November 2009 show the Veteran's physician attributed this shifting to patellar roughening or a possible spinal condition.  His knee exam was otherwise "solid," and the physician indicated these complaints were not attributed to the knee based on examination and radiographic findings.  Physical therapy records from October 2009 indicate the Veteran had no lateral shift in his knee.  Moreover, there were no objective findings of instability during VA examinations in November 2008, November 2009 or June 2010.  In sum, the Veteran's subjective complaints regarding instability or shifting of the knee, to the extent that they are attributable to his ACL reconstruction residuals, are adequately compensated by the assigned 10 percent rating under Diagnostic Code 5257.  Absent any objective findings of instability, a higher rating for "moderate" instability is not warranted.

Diagnostic Code 5258 provides that dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a.  In this case, the Veteran has clearly reported pain associated with his right knee.  During the November 2008 examination, the Veteran reported a history of effusions.  However, no effusions were present on examination, and subsequent records in June 2009 also show no effusions.  Aside from the Veteran's report in November 2008, there is no affirmative evidence showing any knee effusions during the appeal period.  In addition, the Veteran denied any locking episodes during the November 2008 examination.  While the Veteran reported one episode of locking in June 2009, and a general history of locking in September 2009, he subsequently denied any locking in October 2009, and there is no affirmative evidence of locking after that date.  This timeline of symptoms does not indicate that the Veteran's knee condition was manifested by both effusions and locking episodes during any overlapping periods, and therefore a rating under Diagnostic Code 5258 is not warranted.  

The Board has also considered whether a separate rating is warranted for arthritis of the right knee.  The November 2008 VA examination referenced x-rays from October 2006, which showed no arthritis.  A 2008 x-ray showed postoperative ACL repair, but was otherwise negative for other findings.  An x-ray from September 10, 2010, noted minimal degenerative arthritic changes in the right knee.  The September 2010 x-ray was compared with a 2006 x-ray.  With respect to the finding of minimal degenerative arthritic changes in the right knee, it was noted that "these findings are unchanged."  An additional x-ray from June 2011 confirmed the presence of arthritis in the right knee.  As the September 2010 x-ray suggested that arthritis of the right knee may have been present at the time of a 2006 x-ray of the right knee, the Board resolves doubt in the Veteran's favor and finds that arthritis of the right knee has been present during the entire appellate period.  38 C.F.R. § 3.102.

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.  

DC 5260 provides ratings based upon the limitation of flexion in the leg.  Flexion must be limited to at least 45 degrees in order to be compensable.  See 38 C.F.R. § 4.71a.  In this case, flexion was at least 100 degrees during the appeal period, specifically during a November 2009 VA examination.  An earlier VA examination in November 2008 noted 130 degrees of flexion.  Multiple other VA treatment record entries reflect full range of motion, including in June 2009, October 2009, November 2009, February 2010, and September 2010.  Notably, the Veteran was able to perform a full squat in June 2009.  Although the Veteran testified in October 2010 that he had great difficulty with squatting down, the most recent VA examination in June 2011 also reflects full range of motion, albeit with pain.  In sum, although the Veteran has at times reported pain with motion, there is no indication that this pain limited his flexion of at least 100 degrees to a level of functional impairment otherwise equivalent to only 45 degrees.  Therefore, a separate, compensable rating under DC 5260 is not warranted.

Similarly, under DC 5261, extension must be limited to 10 degrees for a compensable rating.  Here, extension was full (0 degrees) throughout the appeal period, as evidence in the above-listed treatment records and examination reports, with pain only noted in September 2009.  The Veteran has not asserted any specific limitation with extension, and there is no indication that associated pain on motion resulted in a level of functional impairment otherwise equivalent to extension limited to 10 degrees.  Therefore, a separate, compensable rating under DC 5261 is not warranted.

However, as noted above the Veteran does have some limited motion, although not to a compensable degree under either DC 5260 or DC 5261, accompanied by pain on motion.  When coupled with the x-ray findings of arthritis, the criteria for a separate 10 percent rating under Diagnostic Code 5003, in addition to the current 10 percent rating under Diagnostic Code 5257, are satisfied for the entire appellate period.  See 38 C.F.R. § 4.59.  A higher 20 percent rating under Diagnostic Code 5003 is not warranted, as the Veteran's arthritis does not affect two major joints and has not been shown to result in incapacitating exacerbations.  And to assign two separate 10 percent ratings for painful motion under DC 5260 and 5261 would amount to pyramiding.  See 38 C.F.R. § 4.14.

The Board notes there are other diagnostic criteria for rating knee disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings: ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for knee disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's painful and limited range of motion and subjective complaints of instability are expressly contemplated by the rating schedule.  Additional complaints, such as limitations on standing or walking, or interference with sleep, are inherent in the assigned ratings for the knee, which contemplate such functional impairment and ongoing pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.   There is no indication that the Veteran's knee disability results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's knee condition does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran has offered testimony and statements that his condition impacts his ability to perform his job as a corrections officer.  However, some occupational impairment is contemplated by the two separate 10 percent ratings now assigned for his right knee condition.  He denied missing any work during his November 2008 VA examination.  In November 2009, the Veteran reported missing some work, but not a significant amount.  In June 2011, he again denied missing any work.  Therefore, his condition has not resulted in any marked interference with employment above and beyond that which is already addressed by the assigned schedular ratings.  Thus, even if his disability picture was exceptional or unusual under step one of Thun, referral would not be warranted.


ORDER

A rating in excess of 10 percent for residuals of right knee anterior cruciate ligament (ACL) reconstruction is denied.

A separate 10 percent rating, but not higher, for right knee arthritis is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


